COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ernest C. Adimore-Nweke v. The State of Texas

Appellate case number:    01-20-00012-CR

Trial court case number: 2233595

Trial court:              County Criminal Court at Law No. 15 of Harris County

                                               and

Appellate case name:      Ernest C. Adimore-Nweke v. The State of Texas

Appellate case number:    1-20-00014-CR

Trial court case number: 2233594

Trial court:              County Criminal Court at Law No. 15 of Harris County


        Appellant, Ernest Adimore-Nweke, has filed opposed motions (1) to consolidate its
appeals against the State of Texas, (2) to allow appellant to file a single brief for both appeals,
and (3) to allow the single brief for both appeals to exceed the prescribed length in Texas Rule of
Civil Procedure 9.4(i). The motions are denied.
         This order does not preclude counsel from filing a motion to exceed the prescribed brief
limit, if necessary, in either appeal. TEX. R. APP. P. 9.4(i)(4).
       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss______________
                            Acting individually 


Date: January 16, 2020